PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/138,215
Filing Date: 26 Apr 2016
Appellant(s): KUBOTA, Kazuo



__________________
Kien T. Le
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 September 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 7-18 and 22-24 are properly rejected under 35 USC 101.
(A.) The claims are directed to an abstract idea
In response to the 35 USC 101 rejection, appellant argues that the claims are not drawn to an abstract idea. Appellant argues that the previous office action “fail[s] to identify which claims are considered as mental steps.” This is incorrect. The identified mental steps are the entirety of the data observation, manipulation and recordation steps performed by the claimed alleged computer equipment (See non-final office action mailed 05 May 2021 paragraphs 4 and 5). Appellant also asserts, incorrectly that the claimed steps can not be performed by a worker with pen and paper. On the contrary, the claimed alleged computer equipment merely observes a piece of industrial equipment (an injection molding machine) and records certain notation in response to the observed state of the industrial equipment. This is work eminently suitable to manual performance.
Appellant also argues that based on McRO, the instant claims should be patent subject matter eligible. Again, appellant is incorrect. In the passage from the McRO decision cited by appellant (see 05/05/2021 appeal brief page 12), it is stated that “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligiblilty.” Also, the McRO decision (again, appellant cited passage) hinges on the fact that “the claims at issue described a specific way [emphasis appellant’s] . . . to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome [emphasis appellant’s].” Well, how do the instant claims compare to McRO? The instant claims, are directed to broadly recited computer equipment which is used in the customary manner to observe and record and report events in the -again- broadly recited venue of injection molding. What specific problem is being solved by the instant claims? Is the solution proposed by appellant’s claims specific? In the examiner’s view, the problem can be stated as ‘an injection molding machine in operation needs observation’ and the appellant’s proposed solution is to use computer equipment in the customary manner of such equipment. That is, by the light of McRO, appellant’s claims do not represent “improvements in technology beyond computer functionality” and should not be considered patent eligible subject matter.
Appellant argues that claim 7 represents a particular solution because claim 7 outputs a particular code, stores them in a particular manner, and replaces the codes within particular codes. However, as claimed, the “operating state identification codes” do not seem to represent any particular kind of data as relates to injection molding. Any possible data about the operation of an injection molding machine is encompassed by this claim limitation. This is in contrast to McRO where the data operated on represents a specific implementation of data for recording and transforming the shape of mouths of animated characters as the characters voice different phonemes. The instant claims are far more similar to the claim 12 of United States Patent 8,401,710 as cited by appellant (See appeal brief page 15) where broadly recited data is 
(B.) The claims do not recite additional elements that integrate the judicial exception into a practical application.
Appellant argues that the instant processor is inherently connected to the claimed injection molding machine and further that this alleged inherent connection is sufficient to integrate the claimed apparatus into a practical application. Is this position supportable? According to the MPEP, a finding of inherency “. . . must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art" (See MPEP 2112 (IV), Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)). Furthermore, “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic” (See MPEP 2112 (IV) /n re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)). Have the instant claims met this bar? The examiner believes not. Appellant argues that because the processor outputs certain code in response to changes of state of the injection molding machine. However, the claims as written lack any structure which connects the claimed processor to the claimed injection molding machine to enable the processor to observe the state of the injection molding machine. As claimed, a worker with a laptop computer, standing within view of an injection molding machine can satisfy the limitations claimed by diligently drafting and sending an e-mail every time the injection molding machine under observation changes states. As far as the examiner knows, there are no bright-line tests for finding inherency. However it seems that if structure 
Appellant further argues that the claimed invention represents an improvement over the prior art in that they represent an improvement to the prior art. Specifically, appellant argues that “the ease for a worker to grasp a work is improved when a display form adopted on a display form adopted on the display device is a form without repetitions of “automatic” and “on standby for operation” in that order but with “semi-automatic”.” The applied prior art teaches that it is known to use computing equipment to accurately observe, record and report the operating state of injection molding equipment. At best, appellant proposes that we should find that this unclaimed ‘informatic synonym’ of “semi-automatic”. However, in addition to not being claimed, even if it were, it would be a recitation of intended use of the claimed invention and therefore not to be accorded patentable weight. 
2. 	Claims 7-18 and 22-24 are properly rejected under 35 USC 112(b)
The claim as written, while reciting a molding machine, does not particularly mention any molding operation for which a change is to be observed, recorded, and reported by the claimed structure. As such, there is no indication in the claims, which states of operation appellant intends to claim as their own. As these claims are written, any possible operating state may be within the bounds of this claim even if it is one appellant has not contemplated at the time of invention or indeed now. Therefore, the claims as drafted and in consideration of the written specification (which, as appellant concedes, contains language which would further limit the claims and overcome this rejection) are indefinite.
3. Claims 7-18 and 22-24 are properly rejected under 35 USC 112(a) for failing to comply with the enablement requirement
Appellant argues, without evidence, that it would not require undue experimentation on the part of one possessed of ordinary skill to practice the claimed invention. Appellant further argues, incorrectly, that the examiner has failed to analyze the Wands factors. This is the second time appellant has presented this argument. Appellant first argued in the remarks after a non-final rejection received by the office 09 July 2020, that the examiner had neglected the Wands factors in the non-final rejection on the merits mailed by the office on 09 April 2020. The examiner responded to these remarks and arguments by indicating that the rejection did present analysis of the Wands factors in the final rejection mailed on 09 October 2020, wherein the rejection was maintained. Appellant repeated the argument that examiner had continued to neglect the Wands factors in the remarks after final rejection received by the office 09 December 2020. Examiner responded in an advisory action 02 February 2021, copying the latest office action rejection and annotating it – indicating which Wands factors were relevant to each statement. The relevant portion of this advisory action are reproduced below [examiner’s note: comments in brackets and italicized are the examiner’s comments from the advisory action of 02 Feb 21. The remainder of the text is the rejection as it appeared in the 09 October 2020]:
Appellant next argues that the 35 USC 112(a) — enablement rejection should be withdrawn because the examiner failed to present any analysis of the Wands factor. This argument is not persuasive as the examiner did analyze the relevant Wands factors. For example, the final office action mailed on 09 October 2020 states at paragraph 10, “[t]he above quoted limitations are set forth in functional terms [examiner’s note: this corresponds to the ‘breadth of claims,’ ‘level of ordinary skill in the art,’ and ‘amount of direction provided by the specification’ Wands factors.]. In this and previous office actions, the examiner’s note: this corresponds to the ‘state of the prior art’ and ‘predictability of the prior art’ Wands factors.]. This was hampered by the fact that the above quoted limitations are data per se and only connected to the claimed structure of the machine in the broadest possible manner - as data structures contained within generic computing equipment. Appellant has previously argued that the applied prior art does not teach these limitations and therefore the instantly claimed invention is allowable over the applied prior art. However, neither the instant amended claims, nor the disclosure as originally filed describe the claimed data structure in sufficient detail to distinguish it from the applied prior art [examiner’s note: this corresponds to the ‘nature of the invention,’ ‘level of ordinary skill in the art,’ ‘quantity of experimentation required relative to the disclosure’ and ‘amount of direction provided by the specification’ Wands factors.]. The only Wands factor not explicitly addressed is the existence of a working example. As appellant has not presented the office with a working example, it is difficult to address meaningfully this factor of the Wands analysis. This argument is not persuasive.
It is clear that appellant’s disclosure would impose a serious burden of undue experimentation on one of ordinary skill in the art should the claims as written be allowed to issue.
4.	Claims 7-18 and 22-24 are properly rejected under 35 USC 103 as being unpatentable of U.S. Patent Application Publication 2004/0044434 to Morimura in view of United States Patent 4,421,467 to D.W. Richmond (‘434 and ‘467 hereafter, respectively)
I. Regarding claim 7, a prima facie case of obviousness has been established.
(A) the processor is associated with and contained in the managing apparatus of ‘434 which receives logging data from the injection molding machines and stores the logging data in a database and directs the associated PDA display information regarding the state of the injection molding machines to a worker. 

	(C ) The PDA or ‘434 is equivalent to the claimed the display device
(D) The examiner directed appellant in the previous office actions to the relevant portions and passages of the prior art for each limitation. Where passages and figures are cited generally, it is because the examiner believes that the full context of the passage or figure is required for understanding. Further, the reason to combine references is clearly articulated. The art rejections as presented are sufficient and correct. Nevertheless, throughout prosecution the examiner has restated, expanded and clarified at every demand to from appellant. Appellant has persisted in this refusal to even attempt to understand the rejection as written. The examiner has met the requirements outlined in the MPEP for making obviousness rejection, and when appellant claimed to not be able to understand examiner tried as best as they could to set the rejection in a way that appellant could understand. No understanding – no glimmer of understanding has been forthcoming. If the examiner were of a cynical bent of mind, they would wonder if any amount of restatement and clarification would be sufficient for appellant. In many ways, patent prosecution is a dialog epistolary and as such requires two parties to participate. The examiner has upheld their obligations. 
	II. ‘434 in view of ‘467 render the subject matter of claim 7 obvious 
(A) The cited processor is the managing apparatus of ‘434, the codes are the logging data. The managing apparatus of ‘434 continuously during operation receives logging data from the injection molding machines it is set to monitor, logs such data chronologically in a database 
(B.) Logging data is obtained by the managing apparatus of ‘434 and logged into a database. The information is sequentially sent and received and therefore sequentially stored by the managing apparatus of ‘434. This is taught by paragraph 0076 of ‘434.
(C.) The logging data of ‘434 corresponds to the “change pattern associated-identification code” of the instant claims. In ‘434 a worker can use their PDA to send commands to an injection molding machine concerning its operation - commanding it to stop, start, open, etc. These operations are logged by the managing apparatus directly or as logging data received by the managing apparatus from the injection molding machine. This is taught by FIG. 6, item S13 of ‘434.
(D) As stated above and previously, the managing apparatus of ‘434 stores logging data sequentially in a database. A database is commonl understood to store data in a table format, the stored data is associated in the database, at minimum, with an identification code which allows data to be searched for and retrieved at a later date. This is taught by paragraph 0076 and FIG. 6 of ‘434. 
(E.) This collective replacement limitation is described, as appellant as pointed out by FIG 6, and paragraphs 0076-0080 of ‘434 as cited previously by examiner and in the appeal brief 
(F) In ‘434 the worker uses the PDA to set a change of operation in a given injection molding machine. The change is logged by the managing apparatus and therefore the record of the current state of the operating injection molding machine is replaced. This is taught by FIG 6 and at least paragraph 0076 of ‘434.
(G) Here appellant argues that the PDA and managing apparatus of ‘434 are not part of an injection molding machine. The examiner would only point out that the computing equipment described in ‘434 serve no purpose but to control and monitor injection molding equipment, are disclosed as being physically co-located with said injection molding equipment and connected via wired and wireless network to said injection molding equipment. Further, appellant has not claimed that the injection molding and computing equipment claimed also be integral. It is within the bounds of broadest reasonable interpretation of the instant claims to say that computing and display equipment disclosed as co-located with and devoted solely to the operation of injection molding machines are “of the injection molding machines.”
(H) Although the examiner believes that the determination in the rejection that this limitation is correctly regarded as an intended use of the claimed invention, the applied prior art also teaches the limitation in that the PDA device of ‘434 corresponds to the claimed display device. The worker interacts with this PDA device to change or set the operating mode of a given injection molding machine. Subsequently this change of state is logged by the managing apparatus. This is taught by FIG. 6 and at least paragraph 0076.

Independent claim 8
I. Prima facie obviousness exists
The applied prior art teaches the limitation, “. . . the processor is further configured to, upon occurrence of operating states of the injection molding machine corresponding to the user-defined operating state, among the operating state deification[sic] codes stored in the chronological order in the storage device, collectively replace the sequence of the operating state identification codes with the change pattern-associated identification code associated with the change pattern each time a-change-between the operating state identification codes coincides with the change pattern stored in the storage device, . . .” in that the worker interventions affected via the prior art PDA device in ‘434 are recorded by the managing apparatus as changes so that the managing apparatus can have information regarding the current operating states of the injection molding machine. This is taught by FIG. 6 and at least paragraph 0076 of ‘434. 
II. Claim 8 is obvious by the teaching of ‘434 in view of ‘467
	Appellant has argued that the applied prior art reference does not teach the limitation, “. . . the processor is further configured to ... replace a plurality of occurrences of the
change pattern-associated identification code with a single occurrence of the change pattern-
associated identification code when there are the occurrences of the change pattern-associated
identification code in a row.” This is incorrect. The examiner would direct the board’s attention to the language in this limitation. Specifically, “. . . when there are the occurrences of the change pattern-associated identification code in a row.” That is, appellant has written this limitation as conditional upon a specific circumstance. It is only invoked when a row contains Ex parte Schulhauser – “based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of ‘determining the current activity level of the subject’ and the remaining steps need not be reached.”
Independent Claim 9
I. 	Prima facie obviousness exists
Appellant alleges the prior art does not teach, “. . . the display device is further configured to use one of a plurality of the change pattern-associated identification codes as the operating state identification code used to set a different one of the change pattern-associated identification codes.” This is incorrect. FIG 8 of ‘434 shows a reporting screen from the PDA display device. As we can see the current state of an injection molding machine is shown in summary form, developed from the logging data sent from the injection molding machines to the managing apparatus, which logs it in the database and passes it on to the PDA. A worker can use the PDA to respond to faults in the molding machine, make changes to the states of the injection molding machine. These changes are transmitted to the managing apparatus which uPDAtes the database. This is taught by at least FIG 6 and paragraph 0076 of ‘434.

II.	‘434 in view of ‘467 render the instant claims obvious
Appellant alleges the prior art does not teach, “. . . the display device is further configured to use one of a plurality of the change pattern-associated identification codes as the operating state identification code used to set a different one of the change pattern-associated identification codes.” This is incorrect. FIG 8 of ‘434 shows a reporting screen from the PDA display device. As we can see the current state of an injection molding machine is shown in summary form, developed from the logging data sent from the injection molding machines to the managing apparatus, which logs it in the database and passes it on to the PDA. A worker can use the PDA to respond to faults in the molding machine, make changes to the states of the injection molding machine. These changes are transmitted to the managing apparatus which uPDAtes the database. This is taught by at least FIG 6 and paragraph 0076 of ‘434.
Claims 10-12
Appellant alleges the prior art does not teach, “. . . the display device is configured to set a change pattern of the operating state which is composed of a different number of the operating state identification codes for each of the change pattern-associated identification code.” This is incorrect. FIG 8 of ‘434 shows a reporting screen from the PDA display device. As we can see the current state of an injection molding machine is shown in summary form, developed from the logging data sent from the injection molding machines to the managing apparatus, which logs it in the database and passes it on to the PDA. A worker can use the PDA to respond to faults in the molding machine, make changes to the states of the injection molding machine. These changes are transmitted to the managing apparatus which uPDAtes the database. This is taught by at least FIG 6 and paragraph 0076 of ‘434.
Claims 13-18
Appellant alleges that the prior art does not teach, “. . . the display device is configured to set a priority to the change pattern-associated identification code, and the processor is configured to replace the operating state identification codes, a change between which coincides with the change pattern stored in storage device, with the change pattern-associated identification code associated with the change pattern in descending order of the priority. . . ." This is incorrect. As ‘434 teaches, the PDA device is used by the worker to reset the state of an injection molding machine after the worker has investigated a fault. The worker logs, using the PDA, the corrective action and the managing apparatus logs the action taken into the database. The priority is raised in the PDA for faults as is shown in FIG. 8 of ‘434 “STATUS – ABNORMALITY OCCURS”.
Claim 22
The examiner believes that the rejection of claim 22 incorporating an intended use rationale is correct. Nevertheless, the applied prior art rejection teaches the claimed limitation insofar as the PDA of ‘434 can be used by the worker to change the operation program of the injection molding machines as taught by FIG 6 of ‘434.
Claim 23
The examiner believes the rejection of claim 23 is correct. As demonstrated by ‘434, the managing apparatus maintains a database of logging data (operating states) from the injection molding machine. When a worker uses the prior art PDA device to alter the running program of the injection molding machine, this alteration is sent to the managing apparatus, which uPDAtes the record the current state of the injection molding machine, thus deleting the 
Claim 24
The examiner believes that the rejection of claim 24 is correct. As demonstrated by ‘434, as the managing apparatus of the prior art receives logging data, the logging data is recorded. If a fault signal is received from the injection molding machine, the managing apparatus uPDAtes its record of the status of the injection molding machine, the record is uPDAted to indicate a fault mode and the worker is alerted via the PDA. The injection molding machine continues to indicate fault until the worker corrects the fault. When the worker corrects the fault, the correction is noted and the operating state of the injection molding machine is uPDAted and logged subsequently by the managing apparatus, after the repeated logging of the fault state. This is taught by the prior art in the passages cited and FIG. 6 of ‘434.
Claims 7-9 are not rejected under statutory type double patenting rejection under 35 USC 101.
Appellant has been warned that should more than one of claims 7-9 be allowed, a double patenting rejection may be appropriate at that time, depending upon the wording of the claims at the time of allowance.






Respectfully submitted,
/JPR/
Examiner, Art Unit 1743                                                                                                                                                                                           
Conferees:
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743 

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.